Citation Nr: 1430441	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-31 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for hypertension, claimed as high blood pressure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to October 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) denied, in pertinent part, entitlement to the benefits sought herein along with the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), a skin disorder, a low back disorder, and for a bilateral leg disorder.  

By May 2011 decision, the Board denied entitlement to service connection for PTSD and remanded the remainder of the issues for further development of the evidence.  Pursuant to the requested development, the RO, via September 2012 rating decision, granted service connection for a skin disorder, a low back disorder, and for a bilateral leg disorder.  Because the full benefits sought on appeal have been granted, these matters are no longer before the Board.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has disagreed with the initial ratings or effective dates assigned; thus, again, those matters are not in appellate status.  Id.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2010.  A transcript of that proceeding is of record and has been associated with the claims file. 

FINDINGS OF FACT

1.  The Veteran does not suffer from hearing loss as defined in VA regulations.  

2.  Hypertension was not incurred in service or for many years thereafter, and hypertension is not otherwise causally related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met under any potential theory of entitlement.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2006.  The July 2006 letter fully addressed all three notice elements as well as the type of information mandated by the Court in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records (STRs), private medical evidence, the Veteran's October 2010 hearing testimony, his written statements, and VA medical examination reports.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during 
active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

That an injury occurred in service alone is not enough; there must be chronic (i.e., permanent) disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity and the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified, however, that this notion of continuity of symptomatology as an alternative means of showing chronicity of disease or injury in service to alternatively link the currently claimed disability to service only pertains to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Although Walker indicated that hearing loss in general is not one of the conditions identified by § 3.309(a) and chronic, per se, so generally not subject to this continuity of symptomatology pleading and proof exception, VA accepts that a particular type of hearing loss - namely, sensorineural hearing loss - is covered by this VA regulation as an organic disease of the nervous system.  The Veterans Benefits Administration's (VBA's) M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note: 
"Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  The VA Manual has the force and effect of a VA regulation.  The Board notes that cardiovascular renal disease, including hypertension, is a "chronic disease" under 38 C.F.R. § 3.309(a) and service connection for it, therefore, is available for it with a showing of continuity of symptomatology.  Walker, supra. 

Furthermore, as an organic disease of the nervous system, sensorineural hearing loss also may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year 
of separation from service.  As stated, hypertension is too a "chronic disease" under 38 C.F.R. § 3.309(a) and may be presumed to have been incurred in service if manifested to a compensable degree within one year of service separation.  The "chronic disease" presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection is permissible for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In sum, to establish entitlement to service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a 
relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As specifically concerning claims of entitlement to service connection for hearing loss, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  According to VA standards, however, 
impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

But for service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the 
one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service 
as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is competent and credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

A claim of entitlement to service connection generally must be accompanied by medical evidence establishing the claimant currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim.  Absent proof of present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a Veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); but see McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in detail, certainly not exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Discussion

Bilateral Hearing Loss 

The Veteran asserts that he suffers from hearing loss that is related to noise exposure during service.  He maintains that his job as a machinist mate in the Navy required him to be in the engine room, which was a noisy environment.  At the October 2010 Board hearing, he testified that he did not recall whether hearing loss was diagnosed in service.

The Veteran's hearing was tested on multiple occasions during service.  A review of the STRs reveals that there were some threshold shifts, but most of the time, hearing was normal.  July 1984 audiometric results showed left ear hearing loss.  Testing on the two subsequent days showed normal left ear hearing.  Testing that occurred in later years showed normal bilateral hearing.  Most saliently, the Veteran denied hearing loss in a medical history report he completed for the purposes of separation, and the August 1990 separation examination report shows normal hearing on discharge from service.

In June 2011, the Veteran was afforded a VA audiologic examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
5
5
5
10
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.

The VA examiner noted that using current VA criteria, the Veteran's hearing acuity was within normal limits.  

The Veteran filed his claim of service connection for bilateral hearing loss in June 2006.  Since that time, no hearing loss as defined in 38 C.F.R. § 3.385 has been present.  As outlined above, a prerequisite for the granting of service connection is the presence of a current disability.  Brammer, supra.  Because the Veteran does not have hearing loss as defined in the applicable regulation in either ear and has not at any time since the filing of his claim, service connection for bilateral hearing loss is denied.  Id.; 38 C.F.R. § 3.303; McLain, supra.

Finally, in making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Hypertension 

The Veteran contends that he was diagnosed with hypertension in service.  The Board has reviewed the Veteran's extensive service treatment records.  His blood pressure was checked on numerous occasions.  At no time was it abnormally elevated, and hypertension was never diagnosed in service.

There is no relevant medical evidence in the record dated in the years immediately following service.  The first sign of somewhat elevated blood pressure was in April 1994 when the Veteran's blood pressure was 138/94.  However, in approximately June 1999, the Veteran's blood pressure was 110/80.  The medical form completed by the examining physician contained a "Patient Medical History" section where several common conditions were listed to include hypertension.  The examining physician did not check hypertension as an extant medical problem.

The Veteran began to display consistently high blood pressure readings since about 2004 according to a February 2006 private medical examination report.  In November 2005, a private physician diagnosed possible high blood pressure.  In February 2006, a private physician indicated that the Veteran had persistent hypertension that needed to be managed with medication.  A June 2006 private medical record indicated an apparent prior history of hypertension.

In June 2011, the Veteran was afforded a VA medical examination.  The VA examiner opined that it was not likely that the Veteran's present hypertension was in any way related to service because there was no evidence of elevated blood pressure in service or of any condition such as congestive heart failure or other complication of high blood pressure while on active duty.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), hypertension and its origins and causes falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  Thus, the Board finds that the Veteran's lay assertions regarding the in-service incurrence of hypertension lack credibility.  

As the evidence stands, elevated blood pressure did not manifest in service or for many years thereafter.  Thus, service connection for hypertension based on in-service incurrence is not warranted.  38 C.F.R. § 3.303(a).  Service connection for hypertension cannot be granted based on continuity of symptomatology because symptoms of hypertension to include elevated blood pressure readings were not present from service separation to the present.  38 C.F.R. § 3.303(b).  Service connection for hypertension cannot be granted presumptively because the evidence does not reflect that hypertension manifested to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Indeed, there is no evidence of hypertension in the first post-service year.

Finally, there is no competent and credible evidence tending to show that current hypertension is otherwise related to service.  38 C.F.R. § 3.303(d).  There is only one competent and credible medical opinion regarding the etiology of the Veteran's hypertension, namely that of the June 2011 VA examiner.  The VA examiner opined that hypertension was unrelated to service and explained the reasoning behind that opinion.  As such, the Board finds the VA examiner's findings highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Because the only competent and credible evidence of record indicates that there is no nexus between the Veteran's present hypertension and service, hypertension is not otherwise related to service, and service connection for hypertension must be denied.  38 C.F.R. § 3.303(d).

In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


